Department of the Treasury
Internal Revenue Service




ALMA TRADE LLC
KONSTANTIN TEREKHOV
304 INDIAN TRACE 379
WESTON, FL 33326




                     Exhibit B, Santander Summons, p.1
U.S.- Russia Income Tax Convention Article 25 / Type of Tax: Income

                                                            Summons
In the matter of the Russian Income Tax Liabilities of JSC Topprom
Internal Revenue Service (d1v1s1onJ Large Business and International
Industry/Area (name or number)      Exchange and Offshore Strategy
Penods January 1, 2018 through December 31, 2019
The Commissioner of Internal Revenue

To Santander, N.A.
At Attn: Court Order Processing, 2 Morrissey Blvd, Boston, MA 02125

You are hereby summoned and required to appear before Tax Law Specialist Peter Woodburn
an officer of the Internal Revenue Service. to give testimony and to bring with you and to produce for examination the following books,
records, papers, and other data relating to the tax liability or the collection of the tax liability or for the purpose of inquiring into any
offense connected with the administration or enforcement of the internal revenue laws concerning the person identified above for the
periods shown.
See attachment for specific identification and information requested.

*By and through one or more officers or employees who can identify and testify with respect to the documents requested
herein.




                                                         Do not write in this space




Business address and telephone number of IRS officer before whom you are to appear
LB&I EOI Team 2, 31 Hopkins Plaza, Room 1040, Baltimore, MD 21201, Office: 443-853-5361
Place and time for appearance at 31 Hopkins Plaza, Room 1040, Baltimore, MD 21201


on the ----
       30th day of August                         , 2021          at _ 2________ o'cloc k _p__.rn.
                                                        (year)
Issued under authority of the Internal Revenue Code this _2_7_th__ day of _J_u_,_ly___ ___                   2021
                                                                                                                 eyear/
Signature of issuing officer                                             Title
                                    Digitally signed by Peter G. Woodburn
Peter G · Woodburn                  Date: 2021.01.26 21: 15:46 -04'00'    Tax Law Specialist
Signature of approving officer (1f applicable)                            Title
Floyd B Penn Jr•
                                    Digitally signed by Floyd B. Penn Jr.
                                  • Date: 2021.07.27 12:46:54 -04'00'     Supervisory Tax Analyst
Form 2039 (Rev. 3-2020)         Catalog Number 21405J             publish.no.irs.gov      Department of the Treasury - Internal Revenue Service
Part C - to be given to noticee


                                              Exhibit B, Santander Summons, p.2
                                                                          Provisions of the Internal Reven ue Code
Sec. 7602. Exa m i nation of books and witnesses                                                                            Sec. 7603. Service of s um mons
lDJ Authonty to Sl1rnrnon etc • For the purpo:;e of ascer1J1ning the cor!'ectncs!; of any return, making a                  (a) In general - A summons issued under section G420(e)(2}. G4 2 1 (g)( 2). G427(1}(2 } or 7002
return where none nos beer, mndc, dclcrm1nin9 the lrab11ity of ony person for nny internal revenue to� or                   shall be served by the Secretary, by an attesled copy delivered In hand to lhe person 10
tt,c llab1l1ty at low or In equity of any tr<:msft'.!,cc or fiduciary al any person In respect of .'.lrly internal
                                                                                                                            whom 1t 1s cl1rected, or left at !us last and usual place of abode: and the cert1f1catc of service
revenue ta..:, or cC1llecttng any such liab1hty u,e Secretary 1s authon.:::ec1 •
                                                                                                                            signed by the person serving the summons shall be evidence of the facts 11 states on Ihe
     ( 1 ) To e>.am111e any books papers, records, or other da1a •.vh1ch may he relevant or niatenal to suc.h
     1nqu1ry                                                                                                                hearing of an application for 01e enforcement of the summons. \t\lhen the summons requires
     1 2 ) To !luartmon 1ho perscn hoble for tnx C'r required to pc,1onn the act or any officer or employee of              lhe µroduct1on of books, papers, rccor(IS, or other data. 11 st1all be SL1ffic1ent tf such books,
     such person or any person 1u1vi11g possc:s31on custody or care of books of account conta1111ng                         papers, records, or 01hcr dnta arc descnbcd w11h reasonable certainty
     cntnes relating to the bus1no:;:; of the pen;on hobto fof tax or ,�quired to po,fonn the net. or .lily 01hor           (b} Service by mail 10 third.party recordkecpers.
     person the Secrnta<v may deem proper 10 appear belore o,e Secretary at a tin1e and place narl1ed In
                                                                                                                                ( 1 ) In general. • A summons referred to in subsection (a) for lhe prnduclion of books.
     the summons and to prodL1ce such books papers, records or other da1a , and to g,ve such testimony
     undor oa111 as may bo rolcvJnt or m.:itcnal to 5uci1 Inqu1ry, and                                                          papers, records or otller data by a third-party recordkeeper may also be served by
     t3) To take such tesfunony of the person concerned under oath. a s may be relevanl or matenal 10                           cer11fied or registered mail to the last known address of such recordkceper.
     such 1nqu1ry                                                                                                               ( 2 J Third pany record keeper . • For purposes of paragraph ( I } . the term th1rd-p.irty
lb) Purpose may mc/ude Inqu1ry into offense - The purposes for wh1ch the Secretary may toke any oc1Ion                          reco rdkeepermeans
dosei�bed in p�rDOfJPh \ I J (2l or (3l of subsechOn (a) include t 11e purpose of inqu,nno into �ny offense                           (A) any mutual savmgs bank, cooperative bank. domesllc bu1ldmu and loan
connected w1th 1hc admu,Isira11on or enlorccmcnt of tile intem.11 re\/cnue laws                                                       assoc1atIon, or other savings 111st1tut1on chartered and supervised as a savmgs and
\C) Notice of conttt.ct of third panies                                                                                               loan or sirmlar assoc1at1on u nder Federal or Slate law any bank (as t1ef1ncd In sec11on
     ( 1 I General not•cc - An officer or emplO}'Ce of the Internal Revenue Sel'Vlcc ma'/ not contoct ::m y                           58 1 ). or any credit urnon (within lhe meaning of sec11on 501 (C){ 1 4 )(A));
    person other tl1an !he 1axpayor with re:;pcct to t11c detcm11r1011on or co1lcc110n of the tax liab1l1ly of                        (8) any consumer reporting agency (as defined under section 603(f) of the Fair Cred1t
    5uch fJxp:lyer unles5 such con1ac1 occur5 dunng a penod lno1 greater lh�m 1 year; which 15 specified                              Reporting Act ( 1 5 U . S .C . 1 6 81 a(f));
     111 a 110lICO ,·,111cl1-                                                                                                         ( C ) Any person extending credit through the use or credit cards or s11THlar devices,
           1Al mforn1s the IJ:..p.Jycr that contacts with person:. ot11cr than me taAP.J'/ Cr are intended to be                      (DJ any broker (as defined in section 3(a)(4) of the SecunI1es E xchange Act 01 1 934
           made dunng such pcnod, and                                                                                                 ( 1 5 U.S. C. 78q a}(4)).
           (Bl except as ott1erw1se 1>rov1de,1 l>y 11,e Secfetary Is proV1ded to tl1e taxpayer not Inter than 45
                                                                                                                                      (E) any allorney;
           days bcloro the bc!:Jinning of such pcnod
                                                                                                                                      ( F } any accounlant.
    t 101h1n9 tll 1110 preceding sentence strnU prevent tho issuance of notices to the !:>mnc taxpnyer w,lh
                                                                                                                                      (G) any barter exchange (as defined In section 6045(c)<3 )}.
    respect 10 1he sainc tax l1ab1l1ty with penods specified 1hcrcin that, ,n the aggregate e:,,,cccd 1 yeor A
    notice shall nor be issued under ttw:. paragrJph unlest. !here Is an Intcnl JI the tone such notice Is                            ( H ) any regulated investment company (as defined In secllon 8 5 1 } and any agent of
    issued 10 contact rcrsons other thon 1110 taxpayer du11ng tile penod tpeol1cd 1n such nohco The                                   such regulated investment company when acting as nn agent thereof:
    prccod1ng sontoncc :;hall no1 provont tho 1&c.uoncc of a noucc 1f the requirement or such sentence 1&                              (I} any enrolled agent: and
    me1 on t11e bos•s of the ossumptton !hot the mfomrn11on 50ught to bC obtained by such contact will not                            (J) any owner or developer or a computer software source code (as defined In scct10n
    be obt.11ned by other means l�eto,e 5uch contJct
                                                                                                                                      761 2(d)(2)). Subparagraph (J) shall apply only with respect to a summons requiring
    r2} Notice or spec.fie contacts - The Secrelary shall penod1ca\ly provide to a taxpayer a record of                               the production of lhe source code referred lo I n subparagraph (J} or the program and
    persons contacted du1,ng such peMd by the Secre1ary w,th respect to the dc1erm1na11on or co1tec1ton                               data described in scclion 761 2(bH 1 )(A)(iiJ to which source code relates.
    of the ta\ hab1l1ty of such taxpayer. Sueh record shall also be provided upon request of the 1axpayer.
    (3i Exccption5 - Th15 subsection shall not :Jpply-                                                                      Sec. 7604. Enforcement of summons
        tA, to :.my conwct wtl1ch tl1e tJ:,,_payer 1'4lS authonzed                                                          (a) JunsdIct1011 o f District Court. - If a n y person is summoned under tile 1111ernal revcnu� laws
        (BJ 1f the Secretar; doten111nes for good couse shown tllat suc.t1 notice would 1copard12e col\ect1on               to appear. to testify, o r to produce llooks, papers, rncords. or 01her data , the United States
        of any tax or such notice rnoy 11wotve reprisal against any person. or                                              d1 shict court for the district in which suct1 person resides or Is found sl,all have JllflSd1ct1on by
        (C l wah respect to Jny pending cnm1not 1nvcs11go11on                                                               appropriate process to compel such attendance. test imony, or production of books, papers.
                                                                                                                            record s, or olher data.
\d) No adn11n1!WOl1vc !lununons when !here 1s Ju!ltIce Deportment referral -
                                                                                                                            (b) E11forcement. - \/Vh enever any person summoned under section 6420(c)(2 J . 642 1 (!))(2) .
    { I ) llmtHJl!on of auttlo(lly - No summons may bo issued under this 11110 and the Sccroia,y may not
    hog1n ony action under sec11011 7604 10 enforce ony summons w1t11 respect to :lny pe,son if .:i. Justice                6427<i)(2). or 7602 neglects or refuses to obey suci1 sun1111ons, or lo produce books, papers.
    Ocponment roferrol Is In effect with respect to Sl1Ch person                                                            records, or other data. or to give tesllmony, as required. the Secretary may apply to the Jlldge
                                                                                                                            of U1e district court o, to a United S tates Comm1ss1oner for the d1stnc1 w1tt1m v1h1ct1 the person
    01 Justice Oepartrllent referml m effect. . Fo, purpose5 of 1h15 5ul)sect1on
                                                                                                                            so summoned resides or 1s found for an a1tachn1ent agamst hrm as tor a contempt II shall be
         (Ai In generol. -A Justtcc Oeponmcnt referral 1s In cllect w1111 respec1 to any person 11-                         the duty ol the 1udge or Con11rnss1oner to hear the apphcalion, and , If sati sfactory proof 1s
              \ll the Secretory hos recommended to the Atlornoy General a grnnd Jury 1tlvestIgat1on of, or                  made, to issue an attachment, directed to some proper officer for lhe arrest of such person .
              the cnrrnnol prosecution of, such person far ony offense connected w1\h the .Jdnun1 strot1on or               and upon hts being brought before 111111 to proceed to a heanng of the case. and upon such
              cntorc'!mcnt of tile internal revenue lows or                                                                 lleanng the 1udge o, t11e United States Commissioner st1all have power to make SL1ct1 order
              (11) ::in y request Is made undor section 6 1 03th J(3)(81 !or the d1!.closure of any rolurn or rc1um         as he slrnll deem proper. not inconsistent w1t11 the law for the punist1ment ol contempts to
              1nformri11on (w1th1n the meaning of scchOn 6 1 03!b)l relo11ng 10 suet, person
                                                                                                                            enforce obedience to the requirements of the summons and to purnsh suet, person for his
          \8} T or111111a11on - A Justice Oepartmcn1 rolerml sholl cease 10 be In effect w1t11 respect to a
         pen.on when-                                                                                                       default or d1sobcd1ence.
              \1) the :..uorney General not1!1es the Secrntary, 111 wntIng that
                                                                                                                            Sec. 7605. Time and place of examination
                      llJ trn will not rrosecllle S\ICh person fo.- �my offense con11cc1ed •.-,.11h 1he adrnin,strahOn or
                                                                                                                            (a) T i m e and place. • The t i m e a n d place of exam111at1on pursuant to the prov1s1ons of section
                     cnfe;rccn1ent of Ilic 1n1omal revenue l.iws
                                                                                                                            6420 (CJ(2), 6421 (g)(2 ) . 6427())(2). or 7602 sl1all be SllCh lime and place as may be fixed by
                      \IIJ he ·.viii not authon:c a grand Jury mvcstIga1,on of such person with respect to such an
                      offense or                                                                                            tile Secretary and as are reasonable under the circumstances. In the case of a summons
                                                                                                                            under authority of paragraph (2) of section 7602, or under lhe corrcsponchng m1thonty or
                      11111 11e will d1scont1nue such ll grand 1ury 1nvest19nt1on
                                                                                                                            section 6420(e )(2), 6421 (9)\2} or 6427(jJ(2J , the elate fixed for appearance before the
              (111 a hno.l d1sposi11on Im!. been macle ol any cnrrnnal p,oceed1ng perto.InIng to the                        Secretary shall not be less than 1 0 days from the dale ol the summons.
              enlorcen1cnt of me: 1n1ernat revenue lows wll1ch was 1nshtuted by the Attorney Generol
              ogo,nst such person or
               1111} the Auorney General notifies the Secretory, m wntIng, that he w11I not prosecute such                  Sec. 76 1 0 . Fees and costs for witnesses
              person fa, a,,y c,ffcnsc connected wnh the ad1111nislrat1on or ontorcement of the 1111cmal                    (a) In general. - The Secretary shall by regulations establish the rates and cond1t1ons under
              fevcnuc 1,n:s relating to the request descnbed 1n sub paraorapl1 (A)(11)                                      which payment may be made of -
    1 31 lo.xo.ble ycors etc. trc.Jtcd sep.Jr.11ety - For purposes ot this subsection, c.Jch t::ixoble penod ior
                                                                                                                                ( 'I ) fees and mileage to persons who arc summoned to appea, before 1t1e Secrelary , and
    1f lhcre ,s no ta1ablc pcnod, each taxable event) and each t,w 1mpo5ed by a separate chapter of th,s
    11Ue sho11 t:Jc rrcotcd :;erar.otely.                                                                                       (2) reimbursement for such costs that are reasonably necessary wluch have been directly
lei Lunito11on an e)am11l0!Ion on unrepor1ed 1ncornc - The S ecretary shall not use f,nancrol stnlus or                         incurred 111 searct1ing for. reproduc111g . or transporting hooks, papers records. or othe.­
cconomIc reohty eAam1nn11c,n 1ectrn1ques 10 dclcfm1nc the existence of unreported income al ony                                 clata required to he produced by summons.
t�)(payer lHlless tile Secretary 1,as o rea sonable 1ndIc.111on thot thetc 1s a l1keht1ood of suct1 un,epor1ed              (b) E xceptions. - No payment may be macle under paragraph (2) of subsection (a) 1I
1nco111c
                                                                                                                                ( 1 } the person w1t11 respect 10 whose habil1ty Ilic summons Is issued has a propnetory
1.l 1 Ln111IJtIon on .Jccess of persons ot11e, 1llDn lntcrn:d Revenue Service off1ceat ond employee::.                          interest in the books. papers, rccofds or other data required to be produ ced, o,
1 hc Secretnry shall not under 1he aulhonty of section 6 1 03(n ), PfOvide any books pape rs. records or                        t2) the person summoned is t11e person with respect to whose hab1hty the summons 1s
ott1c1 data obtained pu(suant to 1111s sec110n to any person outhonzed under scc110n 6 1 03ln) except •.•Jhen
auch pct5on I cquIrc:; :a,cll ,nfo,mntton lor Ulc Galo purpl'J£e of providing c-..pcrt ovalual1on and as�Istoncc                issued or an officer, employee . agent , acCOlm tant. or auomey of such person 1.•1t10. at the
to tile Internal Re\/enue Service. No person 011lcr than an olltccr or employee of the Internal Revenue                         time the summons is sc1ved , 1$ acling as sud1.
Scr,,,co or tho Office of Ct11c,f Counsel rnoy on bcholf of tho Soc.retory quc�tIon a wItnC!:!. under oath                  (c) Summons 10 which section applies. -This scct1or1 applies 1,-,11111 respect to any summons
whose 1os1m1ony w.JS Obt.'.unoa pursuont to 1h1s sec11on                                                                    authorized under section 6420(e)t2) . 64 2 1 1 9 1(2). 6427(J)(2). or 7602.

                                                                                                                            Sec. 7 2 1 0 . Fai lure to obey sum mons
                                                                                                                            Any person who, bemg duly summoned to appear to tes11fy, or to appear and produce books
Authonty to examine books and witness ,s also provided under sec. 6420 (e)(2) • Gasohne                                     accounts. records , memoranda or other papers, as required under sections 6420tc)(2). 642 1
used on f,3nns sec. 6421 (g)(2) • Gasoline used for ccr1aIn 11011/ltg hway purposes by local                                (g)(2). 6427(1)(2 ) . 7602 . 7603. ancl 7G04(b) . neglects to appear or to produce such books.
transit systems, or sold ror ce11am exempt purposes, and sec. 64 27 0)(2) - Fu els nol used fOf                             accounts. records memoranda, or ott1er papers. shall. upon conv1c11on tt1ereof, be f111ed not
taxable purposes.                                                                                                           more than S1 ,000, or impnsoned not more u,an 1 year. or botll , togetllCr with costs of
                                                                                                                            prosecution .

Form     2039 ( Rev. 3-2020)                                  Catalog Number 21 405J                                 publish.no.irs .gov                 Department of the Treasury - Internal Revenue Service


                                                                            Exhibit B, Santander Summons, p.3
To                                                                                                                Date
Alma Trade LLC, Konstantin Terekhov,                                                                                     D
Address

304 Indian Trace 379, Weston, FL 33326

Enclosed is a copy of a summons served by the IRS to examine              8. Your petition must be signed as required by Federal Rule of
records made or kept by, or to request testimony from, the                   Civil Procedure 11.
person summoned. If you object to the summons, you are
permitted to file a lawsuit in the United States district court in        9. Your petition must be served upon the appropriate parties,
the form of a petition to quash the summons in order to contest              including the United States, as required by Federal Rule of
the merits of the summons.                                                   Civil Procedure 4.

If you are the taxpayer, see important information below on the            10. At the same time you file your petition with the court, you
suspensions of your periods of limitation under I.R.C. section                 must mail a copy of your petition by certified or registered
7609(e)(1) and (e)(2).                                                         mail to the person summoned and to the IRS. Mail the copy
                                                                               for the IRS to the officer whose name and address are
                                                                               shown on the face of this summons. See 7609(b)(2)(8).
General Directions
1. You must file your petition to quash in the United States              The court will decide whether the person summoned should be
   district court for the district where the person summoned              required to comply with the summons request.
   resides or is found.
                                                                           Suspension of Periods of Limitation
2. You must file your petition within 20 days from the date of this
   notice and pay a filing fee as may be required by the clerk of         If you are the taxpayer being examined/investigated by this
   the court.                                                             summons and you file a petition to quash the summons (or if
                                                                          you intervene in any suit concerning the enforcement of this
3. You must comply with the Federal Rules of Civil Procedure              summons), your periods of limitation for assessment of tax
   and local rules of the United States district couI1.                   liabilities and for criminal prosecutions will be suspended
                                                                          pursuant to I.R.C. section 7609(e)(1) for the tax periods to
Instructions for Preparing Petition to Quash                              which the summons relates. Such suspension will be effective
                                                                          while any proceeding (or appeal) with respect to the summons
1. Entitle your petition "Petition to Quash Summons."                     is pending. Your periods of limitation will also be suspended
                                                                          under section 7609(e)(2) if the summoned person fails to fully
2. Name the person or entity to whom this notice is directed as
                                                                          respond to this summons for 6 months. The suspension under
   the petitioner.
                                                                          section 7609(e)(2) will begin 6 months after the summons is
3. Name the United States as the respondent.                              served and will continue until the summoned person finally
                                                                          resolves the obligation to produce the summoned information.
4. State the basis for the court's jurisdiction, as required by           You can contact the IRS officer identified on the summons for
   Federal Rule of Civil Procedure. See Internal Revenue Code             information concerning the suspension under section 7609(e)
   Section 7609(h).                                                       (2). If you contact the IRS officer for this purpose, please
                                                                          provide the following information: (1) your name, address, home
5. State the name and address of the person or entity to whom             and work telephone numbers and any convenient time you can
   this notice is directed and state that the records or testimony        be contacted and (2) a copy of the summons or a description of
   sought by the summons relate to that person or entity.                 it that includes the date it was issued, the name of the IRS
                                                                          employee who issued it, and the name of the summoned
6. Identify and attach a copy of the summons.
                                                                          person.
7. State in detail every legal argument supporting the relief
                                                                           The relevant provisions of the Internal Revenue Code are
   requested in your petition. See Federal Rules of Civil
                                                                           enclosed with this notice. If you have any questions, please
   Procedure. Note that in some courts you may be required to
                                                                           contact the Internal Revenue Service officer before whom the
   support your request for relief by a sworn declaration or
                                                                           person summoned is to appear. The officer's name and
   affidavit supporting any issue you wish to contest.
                                                                           telephone number are shown on the summons.




Form 2039 (Rev. 3-2020)         Catalog Number 21405J            publish.no.irs.gov      Department of the Treasury - Internal Revenue Service
Part D - to be given to noticee


                                             Exhibit B, Santander Summons, p.4
Sec. 7609. Special procedures for third-party summons
1a) Not,ce-                                                                                        (e) Suspension of Statute of L1m1tat1ons. -
    11) In general. - If any summons to which this section applies requires the giving of
                                                                                                       (1) Subsection (b) act,011. - If any person takes any action os provided ,n subsection (b)
    testimony on or relating 10, the production of any po111011 of records made or kept on or
                                                                                                       and such person 1s the person with respect to wl1ose hab1hty the summons 1s issued (cl'
    relottng to, or the production of any computer software source code (as defined 1n
                                                                                                       ,s the agent, nominee, or other person acting under the direction or control or such
    7612(d)(2)) w,th respect to. any person (other t11a11 t11e person summoned) who is
                                                                                                       person), then 111c running of any period of limitations under section 6501 (relating to the
    1den11fied ,n the summons, then not,ce of the summons shall be given 10 any person so
                                                                                                       assessment ond collection of tax) or under section 6531 1rel.it111g to cnm,nol
    1denhfied within 3 days of the day on which such service is made, but no later than the
                                                                                                       prosecutions) with respect to such person shall be suspended for the period during
    23rd doy before the day fixed 111 the summons os the day upon wh,ch such records ore
                                                                                                       which a proceeding, and appeals there,n. with respect to the enforcement of such
   to be examined. Such notice shall be .:accompanied by a copy of the summons which
                                                                                                       summons 1s pend111g.
   has been served and shall contain an explanation of the nght under subsection (b)(2l
                                                                                                       (2) Suspension after 6 months of service of summons -In lhe obsence of the resolution
   to bnng o proceeding to quash the summons.
                                                                                                       or the summoned pony·s response to the summons the runmng of ::my peuod of
   (2) Suff1c1e11cy of notice - Such notice shall be suffic,ent ,c, on or before such third day,
                                                                                                       hm1tat1ons under sed1on 6501 or under section 6531 with roopoct to �ny pcr',on with
   such notice 1s served 1n the manner provided m sed1on 7603 (relating to service or
                                                                                                       respect 10 whose liability the summons is issued (other than a person taking action as
   summons) upon the person entI1led to nohce. or ,s moiled by cert,f,ed or registered mail
                                                                                                       provided ,n subsection (b)) shall be suspended for the period-
   to t11e last known address of such person. or, in the absence of a last known address,
                                                                                                          (A) beginning on the date which is 6 months afler the service of such summons,
   ,s left with the person summoned. If such notice ,s mailed, 11 shall be sufficient if ma,led
                                                                                                          and
   to the last known address of the person entitled to notice or. in the case of notice to the
   Secretary under section 6903 of the existence of a f1duc,ary relat,onsh,p, lo the last                 (B) ending with the final resolution of such response.
   known address of the fiduaary of such person. even 1f such person or fiduciary 1s then
                                                                                                   (f) Additional requirement in lhe case of a John Doe summons. Any summons described in
   deceased. under a legal disability or no longer m eXJstence
                                                                                                   subsection (c)(1) which does not 1dent1fy the person w11h respect to whose hab11ity the
   (3) Nnture of summons. - Any sun,mons to wluch this subsection applies (and ony
                                                                                                   summons 1s issued rnay be served only after a court proceeding in which the Secretary
   summons ,n a,d of collection descnbed 111 subsect1011 (c)(2)(D)) sholl 1dent1fy the
                                                                                                   estoblishes that-
   taxpayer to whom the summons relates or the other person to whom the records
                                                                                                       (1) the summons relates to the investigation ot a pan1cular person or ascertauiablc
   pena,n and sllall provide such othel' mformat1on as w,11 enable the person summoned
                                                                                                       group or class of persons,
   to locate the records requ,red under the summons.
                                                                                                       (2) there ,s a reasonable basis for believing that such person or group or class of
Ib) Right to intervene. ngl1t to proceeding to quash.•                                                 persons may fail or may hove failed to comply with any prov1s1on of any mternol
    (1) lnte,ven11on. - Notw1thstand111g any other law or rule of law, any person who is               revenue law. and
    entitled to notice of a summons under subsection (a) shall have lhe nght to intervene ,n           (3) the 1nformat1on sought 10 be obtained from the exom,nat,on of the records or
    any proceeding with respect to the enforcement of such summons under section 7604.                 teswnony (and the 1de11t1ty of the person or persons w1t11 respect to whose liability t11e
    (2) Proceeding 10 quosh •                                                                          summons 1s issued) 1s not readily available from other sour'ces.
                                                                                                   The Secretary shall not issue any summons described ,n the preceding sentence unless
        (A) In general. - No!Ynthstandmg any other law or rule of law, any person who ,s
                                                                                                   the information sought to be obtained is narro,•�y tailored to information that pertains to the
        ent,tled to notice of a summons under subsection ta) shall have the nght to begin a
                                                                                                   failure 10, potential failure) of the person or group or class of persons referred lo ,n
        proceedmg to quash such summons not later than the 20th day after the day such
                                                                                                   paragraph (2) 10 comply w11h one or more provisions of the ,nternal revenue law which
        notice is given 111 the manner provided m subsection (a)(2). In any such proceeding,
                                                                                                   have been 1dent1fied for purposes of such paragraph
        the Secretary may seek to compel comphance wetl1 the summons.
        1B) Requirement or notice 10 person summoned nnd to Secretary. • If any person             (91 Special exception for certo,n summonses. -
        begins a proceeding under subparagraph (A) with respect to any summons, not                A summons is descnbed in this subsection 1f, upon petI1Ion by t11e Secretory the cou,1
        later than the close of the 20-day period referred to ,n subparagraph (A) such             determines. 011 the basis of the facts and circumstances alleged, that there ,s reasonable
        person shall ma,I by registered or certified mail a copy or the pet,t,011 to the person    cause to beheve the giving of not,ce may lead to nttempts to conceal. destroy or niter
       summoned and 10 such office as the Secretary may direct in the notice referred to           records relevant to the examination, to prevent the communication of information from
       ,n subsection (a)(1).                                                                       other persons through 111111nidat1on bnbery, or collus,on. or to nee to av01d prosecution
       ICI lntervenI,on etc. - No1w,1hstandmg any other law or rule of law. the person             1est1fy111g, or production of records.
       summoned shall have the right 10 intervene m any proceeding under subparagraph
       (A). Such person shall be bound by the dec,s,on 111 such proceeding (whether or not         (h) Junsd1ct1on of district court. etc. -
       the person intervenes ,n such proceeding).                                                      (1) JurisdIc11on. - The Urnled States d1stnct court for the dIs1nct wIt111n which lhe person
                                                                                                       to be summoned resides 01' 1s found shall have Jurisd1ct1on to hear and determine any
(Cl Summons to which section applies. -                                                                proceedings brought under subsection (b)(2), (f), or (g). An order denying the petition
    11) In general. - Except as provided in paragraph (21, this section shall apply to any             shall be deemed a final order which may be appealed.
    summons ,ssued under paragraph 12) of section 76021a) or under sections 6420(e)(2).                (2) Speetal rule for proceedings under subsections (f) and (g).- The determ,nat,ons
    6421(9)12), 6427())(2). or 7612.                                                                   required to be made under subsections (fl and (g) shall be made ex parte and shall be
    (2) Exceptions. • This section shall not apply lo any summons                                      made solely on the pe1t1Ion and supporting affidavits.
        (A) se,ved on the person with respect to whose liabtl1ty the summons ,s ,ssued. or
        any officer or employee of such person                                                      (i) Duty of summoned party. -
        tBJ issued to detenrnne whether or not records of the business transaction or affairs            11) Recordkeeper must assemble records and be prepared 10 produce records On
        of an 1den11fied person have been made or kept,                                                  receipt of a summons to which this section applies for the production of records, the
                                                                                                         summoned party shall proceed to assemble the records requested. or such portion
        tC) issued solely to dete,m111e the identity of any person having a numbered
                                                                                                         thereof as the Secretary may prescribe, and shall be prepared to produce the records
        account (Or s1r111lar arrangement) v111h a bank or other instttut1on descnbed in
                                                                                                       pursuant to the summons on the day on which the records ore to bo examined
        section 7603(b)(2)1A).
                                                                                                       (2) Secretary may give summoned porty cert1f1cote. - The Secretary moy issue o
        (D) issued 111 aid of the collec11on of-                                                       certificate to the summoned party that the penod prescnbed for beginning a proceeding
            (I) an assessment made or a Judgment rendered against the person with respect              10 quash a summons has expired and that no such proceeding began w1Ih,n such
            to whose l1ab1l11y tt,e summons is issued, or                                              period. or that the taxpayer consents lo the exa,n,nat,on.
            111) the I,ab11ity at law or 111 equity of any transferee or fiduetary of any person       (3) Protec11on for summoned party who discloses. - Any summoned party. or agent or
            referred to in clouse 11) or                                                               employee thereof. making o d1sdosure of records or testimony pursuant to this section
        tEJ 1IJ issued by a cnm,nal 111vestIgator of the lntemal Revenue Service ,n                    ,n good fa,th reliance on 1he cert1f1cote of the Secretory or on order of o court requ,nng
            connec11on w11h the 111veS11gation of an offense connected with the                        production of records or the g,ving of such testimony shall not be hable 10 any
            adm1ms1ra11on or enforcement of the mlernal revenue laws, and                              customer or other person for such disclosure.
             (11) served on a person who Is not a third-party recordkeeper (as defined In              14) Nohce of suspension of statute of hm,tahons 111 the case of a John Doe summons
            section 7603(b))                                                                            In the case or a summons descnbed 111 subsection (f) with respect to which any period
    13) John Doe and Cc,,am Other Summonses. - Subsection 1aI shall not apply to any                   of hn11tat1ons hos been suspended under subsection (el(2) the summoned party shall
    summons descnbed 111 subsection (f) or (g).                                                        provide notice of such suspe,1s,on 10 any person descnbed in subsection (f).
    (4) Records. - For purposes of this section. the term records includes books. papers.
   and other datn.                                                                                  (J/ Use of summons not required. -
                                                                                                    Nothing in this section sholl be construed to lunit tho Seci-etory's abrhty to obtain
1d) Restriction on exa1rnna11on or records. - No exarn1nat1011 or any records required to be        mforma11on. other tt1an by summons. through formal or 1nforrnol procedures authonzed by
produced under � sunirnons as to which notice 1s required under subsection (a) may be               sections 7601 and 7602.
mnde-
    ( t) before the close of the 23rd day after the day notice ,vith respect to the summons ,s
    given in the manner provided in subsec11on ta)(2), or
    (2) where a proceeding under subsection tb)l2)(A) wos begun within the 20-doy penod
    referred to in such subsection ond the requirements of subsection (b)(2)(B) hove been
    met, except in acco,dance with an order of the court having Junsdict1on of such
    proceeding or w,th the consent of the person be91n111ng the proceed111g to quasl1.



Form   2039 (Rev. 3-2020)                         Catalog Number 21405J                       publish.no.irs.gov               Department of the Treasury -       Internal Revenue Service


                                                            Exhibit B, Santander Summons, p.5
                          Attachment to Summons to Santander, N.A.


In the Matter of
The Russian Income Tax liabilities of
JSC Topprom


You are hereby directed to personally appear at the time and place listed on the face sheet of this
summons to give testimony under oath regarding JSC TOPPROM, and to bring with you copies
of all of the following documents, records, and information, including electronically stored
information, in your possession, custody, or control pertaining to acct# 3691102107 that may be
owned, controlled, or under the signatory authority of ALMA TRADE LLC for the period from
.January 1, 2018 through December 31, 2019, even if the document is dated outside of such
period.

                              DOCUMENTS TO BE PRODUCED

    I. Account opening and closing documents (regardless of date);
    2. Account signature cards (regardless of date);
    3. Know-Your-Customer and Customer Due Diligence records, as required to be
       collected and maintained under the law (regardless of date);
    4. Monthly account statements;
    5. Correspondence (including e-mail) and memorandum files related to the account
       ( excluding marketing material).
    6. Details regarding any linked accounts.

For purposes of this summons, the term "accounts" encompasses all transactions between you
and ALMA TRADE LLC, such as private banking accounts or activities, the purchase of
ccrti ficatcs of deposit, or the leasing of a safe deposit box, regardless or whether you consider
such arrangements to constitute an account.




                             Exhibit B, Santander Summons, p.6
ADDITIONAL INSTRUCTIONS

I.   This summons requires that you personally appear to give testimony and to produce
     information responsive to each request listed above. However, your personal appearance
     will not be required if the requested information is received prior to the appearance time
     and date on this summons. This information may be sent, by mail or private delivery
     service, to the physical address listed below.

      Internal Revenue Service
      Attn: Peter Woodburn
      SE:LBl:WEIIC:EOS:PW Team 2
      31 Hopkins Plaza, Room I 040
      Baltimore, MD 21201

     In lieu of providing paper documents, you may send an electronic storage device, such
     as a compact disc (CD) or USB nash drive, that contains the requested information to
     the physical address listed above. If you will be submitting more than I00 pages of paper
     documents, please contact the individual listed above before providing the documents.

2.   IRC §7610 authorizes the Internal Revenue Service to reimburse certain expenses of third
     parties in complying with summonses. Treasury Regulation §301.7610-1 provides rules
     for determining which expenses may be reimbursed and the rates at which each type of
     expenditure will be reimbursed. If at any time it becomes apparent that allowable
     expenses determined under Treasury Regulation §30 I. 7610-1 will exceed $100, please
     contact Peter Woodburn by tckphonc at (443) 853-5361.




                          Exhibit B, Santander Summons, p.7
